DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanical driver…, collection optics…., pulse sensor…., computing device…., in claims 1, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “receiving a first set of experimental spectral data….; receiving a second set of spectral data….; generating semi-synthetic data samples….; training a model to determine analyte concentration from Raman signal data using the semi-synthetic data…. ” which is/are mere data manipulations. This judicial exception is not integrated into a practical application because there is none mentioned in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: there is no particular machine applying the abstract idea (see MPEP 2106.05(b)), no real-world transformation in the claim (see MPEP 2106.05(c)).  The claim does not constitute an improvement to a particular technology (see MPEP 2106.05(a)) nor generally links the abstract idea to a particular technological environment or field-of-use (see MPEP 2106.05(h)). 
	Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2017/0234728 A1) [hereinafter Buller].
	As to claim 1, 3, 6, Buller teaches a probe for non-invasively interrogating an in vivo sample for measurement of analytes comprising: a laser (22, Fig.1) generator for outputting a laser radiation having a wavelength, power and diameter (note said laser makes spot/area on a sample with energy/power and diameter); a scanning mirror (32, Fig.1) positioned to receive the laser radiation; and an actuator assembly (31, Fig.1) coupled to the scanning mirror and adapted to move the scanning mirror such that the scanning mirror moves a focal spot of the laser radiation over an area of the sample over time, thus providing a reduction in average radiation intensity at any given point on or in the sample; and collection optics (25, Fig.1), positioned to track the focal point of the laser on the sample, and to receive Raman signals elicited by impact of the laser radiation at the focal spot on the sample, and emanating therefrom, via the same scanning mirror; wherein the Raman signals that emanate from the sample contain data from which the analytes in the same can be determined (paragraph 0032).
Buller is silent the actuator assembly is a mechanical driver, piezoelectric, in the embodiment of Fig.1. However, Buller, in the embodiments of Fig.7, discloses an actuator assembly 140 comprising a motor 144 coupled to mirror assembly 142 for moving an incident beam across a surface of a sample (paragraph 0065).
It would have been obvious to one of ordinary skill in the art to couple a motor to a scanning mirror in order to move an incident beam form a light source across a surface of a sample of interest.
As to claim 2, Buller teaches all as applied to claim 1, and in addition teaches wherein the mechanical driver comprises a motor and a shaft, the shaft is coupled to and adapted to cause the scanning mirror to rotate (claims 1, 3).
As to claim 5, Buller teaches all as applied to claim 1, and in addition the limitation’ wherein the radiation intensity impacting the sample is less than 1 W/cm’ is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 7, Buller teaches all as applied to claim 5, and in addition Buller teaches, wherein the radiation is deflected by a rotating mirror (32, Fig.1) adapted to deflect radiation onto the sample such that such that the deflected radiation traces a pattern on the sample surface (paragraph 0031).
As to claim 8, Buller teaches all as applied to claim 6 except filtering out the at least 99.999 percent of Rayleigh-scattered radiation at a wavelength of the laser radiation along while passing the Raman signals. However, Examiner takes Official Notice that filtering Rayleigh-scattered radiation while passing Raman signal is well known in the art.
It would have been obvious to one of ordinary skill in the art to to filter Rayleigh-scattered radiation while passing Raman signal in optical apparatus in order to enhance Raman signal resolution.
As to claim 9, Buller teaches all as applied to claim 6 except wherein the radiation intensity impacting the sample is less than 1 W/cm”. However, Examiner takes Official Notice that impacting low/desired radiation intensity of light to a sample of interest is well known in the art.
It would have been obvious to one of ordinary skill in the art to impacting low radiation intensity to a sample of interest in order to protect said sample from damage.
 Allowable Subject Matter 
Claim 4, is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious a window bearing a central mirror positioned between the laser generator and scanning device, the central mirror positioned to redirect laser radiation transmitted from the laser generator along a first optical path to the scanning device, and the window allowing Raman signals and Rayleigh scattered laser radiation to pass along a second optical path toward a detector; a long-pass filter designed to block at least 99.999 percent of the Rayleigh-scattered radiation at the wavelength of the laser radiation and to pass the Raman signals along the second optical path; a condenser lens positioned further along the second optical path toward the detector and adapted to focus the Raman signals and remaining laser radiation received through the long-pass filter; and a fiber positioned to receive the Raman signals focused by the condenser lens and adapted to deliver the Raman signals and remaining laser radiation to a detector.
Claims 10-18, 21-22 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for non-invasively interrogating an in vivo sample for measurement of analytes comprising: a computing device coupled to the pulse sensor, laser controller and spectrometer, the computing device adapted to correlate the spectral data with the pulse signal received from the pulse sensor based on timing data received from the laser controller in order to isolate spectral components from analytes within the blood of the sample from spectral components from analytes arising from non-blood components of the sample, in combination with the rest of the limitations of the claim.
	Claims 11-14 are allowed by the virtue of dependency on the allowed claim 10.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for non-invasively interrogating an in vivo sample for measurement of analytes comprising: correlating the spectral data with the pulse signal and timing of laser generation so as to isolate spectral components from analytes within the blood of the sample from spectral components from analytes arising from non-blood components of the sample, in combination with the rest of the limitations of the claim.
	Claims 16-18 are allowed by the virtue of dependency on the allowed claim 15.
As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for non-invasively interrogating an in vivo sample for measurement of analytes comprising: during a single exposure, alternately switching on the laser radiation of the first and second wavelengths when the pulse signal either falls below or rises above the exponential moving average of the pulse signal so that radiation of only one wavelength is directed to the sample at a time to elicit Raman signals from the sample; wherein spectral data is generated only during peaks and valleys of the blood pulses, producing superimposed, added and shifted first and second analyte spectral data from the Raman signals generated by impact of the first and second laser radiation on the sample, in combination with the rest of the limitations of the claim.
	Claim 22 is/are allowed by the virtue of dependency on the allowed claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886